IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2009

                                     No. 09-10320                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MARSHA CHAMBERS, and family,

                                                   Plaintiff-Appellant
v.

THE STATE OF TEXAS; THE SPCA OF TEXAS CORPORATION; THE
COUNTY OF KAUFMAN TEXAS,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-CV-2240


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Marsha Chambers appeals the district court’s dismissal of her complaint
asserting various claims against state officials and the SPCA. The underlying
facts concern the seizure and state judicial forfeiture of animals from her
property in 2004. The district court found that because it had already dismissed




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 09-10320

a previous, mostly identical, lawsuit brought by Chambers, the current suit was
barred by the doctrines of claim and issue preclusion.
         Chambers’s voluminous filings do nothing to demonstrate any error by the
district court. It is true that these preclusive doctrines do not bar a second suit
in which a jurisdictional defect that caused the first suit to be dismissed has
been corrected, but here, the first suit was dismissed by virtue of the Rooker-
Feldman doctrine, as Chambers effectively sought review of the state-court
forfeiture order in federal court. See Oreck Direct, LLC v. Dyson, Inc., 560 F.3d
398, 401 (5th Cir. 2009). Filing a renewed suit under the same theory in the
same federal court could not correct this defect, and the proper means for
disputing whether Rooker-Feldman was correctly applied by the district court
would have been to appeal from the first lawsuit, not bring a new one in district
court.
         Substantially for the reasons given by the district court, the dismissal of
Chambers’s complaint is AFFIRMED. Her motions to stay the district court’s
sanction order and fee award, certify a question to the Texas Supreme Court,
and file an appendix to her reply brief are DENIED.




                                          2